IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-41149
                       USDC No. L-96-CR-134



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARTIN HERNANDEZ-ARIAS,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       - - - - - - - - - -

                            June 7, 1999

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

          IT IS ORDERED that the motion of appellant to recall

the mandate is GRANTED.

          IT IS FURTHER ORDERED that the motions of appellant to

vacate the conviction and remand are GRANTED.     See United States

v. Cabrera-Teran, 168 F.3d 141 (5th Cir. 1999).

          MANDATE RECALLED; CONVICTION VACATED; REMANDED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.